Felton, Chief Judge,
dissenting. The defendants contend that the ground of the motion on which 'a new trial was granted is incomplete because it contains no averment that the matters complained of were not known to theunovant or her counsel prior to the verdict. It is well settled by the decisions of the Supreme Court that failure of a bailiff to take the oath prescribed in Code § 59-717, relating to oaths of bailiffs taking charge of juries is ground for the grant of a new trial. Roberts v. State, 72 Ga. 673, supra; Washington v. State, 138 Ga. 370, supra; Jackson v. State, 152 Ga. 210, supra; Hannah v. State, 212 Ga. 313, supra. While it is true that only the last mentioned case contains averments in. the motion itself showing that the *847failure to administer the bailiff’s oath was unknown to movant or to his counsel prior to the rendition of the verdict, it must be pointed out that these cases serve as mere physical precedents on the question of the completeness of this special ground. Since this point was not raised or decided in any of the above decisions, I do not think they can be considered conclusive on the question now before this court. I think that the principle stated in Wynn v. City & Suburban Ry. of Savannah, 91 Ga. 344 (3) (17 S. E. 649) applies.